Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 1 of 17 PageID #: 6




                                                   3:20-cv-00597
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 2 of 17 PageID #: 7
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 3 of 17 PageID #: 8
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 4 of 17 PageID #: 9
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 5 of 17 PageID #: 10
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 6 of 17 PageID #: 11
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 7 of 17 PageID #: 12
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 8 of 17 PageID #: 13
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 9 of 17 PageID #: 14
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 10 of 17 PageID #: 15
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 11 of 17 PageID #: 16
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 12 of 17 PageID #: 17
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 13 of 17 PageID #: 18
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 14 of 17 PageID #: 19
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 15 of 17 PageID #: 20
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 16 of 17 PageID #: 21
Case 3:20-cv-00597 Document 2 Filed 09/11/20 Page 17 of 17 PageID #: 22
